Case 2:20-cv-01405-JCM-VCF Document 46 Filed 09/21/20 Page 1 of 10
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page23ofof10
                                                                     11
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page34ofof10
                                                                     11
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page45ofof10
                                                                     11
Case 2:20-cv-01405-JCM-VCF Document 46 Filed 09/21/20 Page 5 of 10




              September 21, 2020.
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page67ofof10
                                                                     11
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page78ofof10
                                                                     11
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page89ofof10
                                                                     11
 Case2:20-cv-01405-JCM-VCF
Case   2:20-cv-01405-JCM-VCF Document
                              Document36-1
                                       46 Filed
                                           Filed 09/21/20
                                                 09/16/20 Page
                                                          Page 910ofof1011
 Case2:20-cv-01405-JCM-VCF
Case  2:20-cv-01405-JCM-VCF Document
                             Document36-1
                                      46 Filed
                                          Filed09/21/20
                                                09/16/20 Page
                                                          Page10
                                                               11ofof10
                                                                      11
